The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory, US 4,913,683, which discloses a method for converting a catheter into a stent, the method comprising providing a tube 12 having distal and proximal retention features 14 and 16 (Figures 1-3 and 12; column 2, lines 22-26; column 4, lines 28-32) and a detachable portion 64 having an outer diameter substantially the same as an outer diameter of the proximal end of the tube 12 (Figures 2-4, 7-8, and 10-11; column 5, lines 14-16, 23-24, and 48-51; column 3, lines 40-45); implanting the convertible catheter into a kidney and bladder (Figures 1 and 10-12; column 3, lines 5-12; column 6, line 50 et seq.), the retention features 14 and 16 both curled while the detachable portion 64 is coupled to the tube (Figure 2; column 2, line 66, to column 3, line 4; column 3, lines 13-20; column 6, line 63, to column 7, line 5); proximally pulling sutures 34 releasably coupled (via untying or cutting) to the tube 12 to further curl the retention feature 16 by virtue of the bending stresses imparted on the loop-shaped portion 16 [column 8, lines 22-25; MPEP § 2111.01 II (ordering of method steps)]; allowing fluid to drain through the 64 (Figures 11 and 12; column 8, lines 10-21); and retaining the tube or internal stent 12 in the kidney and bladder (column 2, lines 1-3 and 13-15; column 3, lines 42-45).  The detachable portion 64 innately extends external to the patient so that the clinician can maintain its abutment against the tube 12 during withdrawal of core member or wire 46 (Figure 5; column 2, lines 36-50; column 4, lines 57-64; column 6, lines 63-68), which extends through and engages a lumen of an inner tube 36, which itself extends through portions of both the tube 12 and the detachable portion 64 such that the wire 46 and the inner tube 36 resiliently and frictionally maintain the coupling between the detachable portion 64 and the tube 12 by virtue of the tendency of the latter to form curls at its ends in a relaxed or unstressed state (Figures 2, 4, and 6-12; column 2, line 30 to column 3, line 18; column 3, lines 40-41; column 6, line 63, to column 7, line 19; column 8, lines 10-15).
Regarding claims 1, 4-5, 14, and 17-18, a flank incision would have been obvious in order to facilitate the insertion of the aforementioned tube 12 and detachable portion 64, with the ordinary practitioner having been left to devise an appropriate step as indicated for a particular patient.  Regarding claims 3 and 16, a fluid source 76 and a locking mechanism 68 (column 6, lines 15-17; column 7, lines 23-26) at the proximal end of the detachable portion 64 (Figures 2 and 8; column 6, lines 18-21) prevent external access to an interior of the detachable portion 64 in order to hinder leakage of fluid.  Regarding claims 6 and 19, the catheter is attached to the tubing associated with the Luer hub or lock 68 (Figures 1 and 7-8).  Regarding claims 8 and 11, monitoring treatment for a disorder involving the formation of stones or stone fragments would have been obvious from column 1, lines 12-44, in order to determine any need for further pulverizing, and waiting 7-10 days before removing the detachable portion 64 would have been 
	Applicant’s remarks have been considered and are adequately addressed in the grounds of rejection above.  Applicant states that “Core member 46 does not extend through wall of stent member 12” (response of November 17, 2021: page 11, drawing annotation; emphasis added), but such a limitation is not present in the claims as amended.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774